DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second spiral trajectory path, the second spiral trajectory path having a length shorter than a length of the first spiral trajectory path, and the surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-14 are objected to because of the following informalities:
Regarding claim 1, “a first robotic device;” should be changed to “a first robotic device; and” in order to correct a minor informality. Claims 2-9 are objected to by virtue of their dependency. 
Regarding claim 10, “a robotic device;” should be changed to “a robotic device; and” in order to correct a minor informality. Claims 11-14 are objected to by virtue of their dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites the limitation “wherein the second spiral trajectory path has a length shorter than a length of the first spiral trajectory path” which is not adequately described by the specification. The specification discloses that the emitter moves in a first spiral and the detector moves in a synchronized second spiral in [0046]. However, the specification is devoid of adequate description of the second spiral having a length that is less than the length of first spiral. Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one ordinary skilled in the art that the inventor had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "the scanning process" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The claim fails to recite a limitation introducing “a scanning process”. The Examiner has interpreted the limitation as “a scanning process”.  Claims 2-9 are rejected by virtue of their dependency. 
Regarding claim 10, the claim recites the limitation "the scanning process" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. The claim fails to recite a limitation introducing “a scanning process”. The Examiner has interpreted the limitation as “a scanning process”.  Claims 11-14 are rejected by virtue of their dependency.
Regarding claim 16, the claim recites the limitation "the scanning process" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim fails to recite a limitation introducing “a scanning process”. The claim relies upon claim 15 that recites a limitation directed to moving the X-ray emitter while emitting a photon beam at the detector but fails to define “a scanning process”. The Examiner has interpreted the limitation as “while moving the X-ray emitter”. Claims 17-18 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boese (U.S. 2009/0092225).
Regarding claim 1, as best understood:
Boese discloses a tomosynthesis scanning system comprising:
 an X-ray emitter ([0078], X-ray emitter) connected to a first robotic device ([0079], X-ray emitter attached to robotic arm); 
an X-ray detector ([0078], detector) connected to a second robotic device ([0079], X-ray detector attached to robotic arm); 
wherein the first robotic device ([0079], X-ray emitter attached to robotic arm) moves the emitter along a first spiral trajectory path ([0049] and [0074], spiral movement of source and detector; Fig. 7A) and the second robotic device ([0079], X-ray detector attached to robotic arm) moves the detector along a second spiral trajectory path during a scanning process ([0049] and [0074], spiral movement of source and detector; Fig. 7B).
Regarding claim 2, as best understood:
Boese discloses the tomosynthesis scanning system of Claim 1, wherein the movement of the emitter and the detector are synchronized ([0049] and [0074], spiral movement of the source and detector).
Regarding claim 4, as best understood:
Boese discloses the tomosynthesis scanning system of Claim 1, wherein the first spiral trajectory path is at least 360 degrees (Fig. 7A and 7B, spiral trajectory 24 and 27 are at least 360 degrees).
Regarding claim 5, as best understood:
Boese discloses the tomosynthesis scanning system of Claim 4, wherein the second spiral trajectory path is at least 360 degrees (Fig. 7A and 7B, spiral trajectory 24 and 27 are at least 360 degrees).
Regarding claim 6, as best understood:
Boese discloses the tomosynthesis scanning system of Claim 4, wherein the first spiral trajectory path is at least 720 degrees (Fig. 7A and 7B, spiral trajectory 24 and 27 are at least 720 degrees).
Regarding claim 7, as best understood:
Boese discloses the tomosynthesis scanning system of Claim 6, wherein the second spiral trajectory path is at least 720 degrees (Fig. 7A and 7B, spiral trajectory 24 and 27 are at least 720 degrees).
Regarding claim 8, as best understood:
Boese discloses the tomosynthesis scanning system of Claim 1, wherein the first robotic device ([0079], X-ray emitter attached to robotic arm) moves the X-ray emitter to maintain a direct photon beam at the X-ray detector during scanning ([0045], X-ray beam always hits detector; [0074], X-ray source is moved to allow detector to register all projections).
Regarding claim 15:
Boese discloses a tomosynthesis scanning method comprising: 
placing an object ([0045], patient) to be scanned between an X-ray emitter ([0045], X-ray source) and an X-ray detector ([0045], X-ray detector; patient placed between source and detector); 
moving the X-ray emitter along a first spiral path ([0049] and [0074], spiral movement of the source and detector) while emitting a photon beam at the X-ray detector ([0045], source emitting X-rays); 
allowing, the photon beam to pass through the object before reaching the X-ray detector ([0045], X-ray beam passed through patient); 
measuring attenuation of the photon beam reaching the X-ray detector ([0053], projection data obtained during recording); and
 producing an image based on the measured attenuation of the photon beam ([0053], volume image reconstruction from projection data).
Regarding claim 16, as best understood:
Boese discloses the tomosynthesis scanning method of Claim 15, further comprising moving the X- ray detector while moving the X-ray emitter ([0049] and [0074], spiral movement of the source and detector).
Regarding claim 17, as best understood:
Boese discloses the tomosynthesis scanning method of Claim 16. wherein the X-ray detector moves along a second spiral path ([0049] and [0074], spiral movement of source and detector; Fig. 7B).
Regarding claim 18, as best understood:
Boese discloses the tomosynthesis scanning method of Claim 17. wherein the second spiral path is synchronized with the first spiral path ([0049] and [0074], spiral movement of the source and detector).
Regarding claim 19:
Boese discloses the tomosynthesis scanning method of Claim 15, wherein the first spiral path is at least 360 degrees (Fig. 7A and 7B, spiral trajectory 24 and 27 are at least 360 degrees).
Regarding claim 20:
Boese discloses the tomosynthesis scanning method of Claim 19, wherein the first spiral path is at least 720 degrees (Fig. 7A and 7B, spiral trajectory 24 and 27 are at least 720 degrees).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boese (U.S. 2009/0092225) in view of Papaioannou (U.S. 2016/0278724).
Regarding claim 3, as best understood:
Boese discloses the tomosynthesis scanning system of Claim 1.
However, Boese fails to disclose further comprising a computer for controlling the first and second robotic devices.
Papaioannou teaches a computer (Fig. 1a, 190) for controlling the first and second robotic devices ([0046], control unit controls robotic array; [0062], robotic array has two robotic arms).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the scanning system of Boese with the computer taught by Papaioannou in order to improve image contrast and magnification by increasing positional accuracy (Papaioannou; [0065]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boese (U.S. 2009/0092225).
Regarding claim 9, as best understood:
Boese discloses the tomosynthesis scanning system of Claim 1, but fails to explicitly disclose wherein the second spiral trajectory path has a length shorter than a length of the first spiral trajectory path.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to optimize the spiral trajectory path length of the detector of Boese based on the scanning parameters and scan type for improved image quality. One would have been motivated to make such optimization in order to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Boese (U.S. 2009/0092225) in view of Al-khalidy (U.S. 2005/0226370).
Regarding claim 10, as best understood:
Boese discloses a tomosynthesis scanning system comprising: 
an X-ray emitter ([0078], X-ray emitter) connected to a robotic device ([0079], X-ray emitter attached to robotic arm);
 an X-ray detector ([0078], detector) to a surface ([0079], X-ray emitter attached to robotic arm); 
wherein the robotic device moves the emitter along a spiral trajectory path during a scanning process ([0049] and [0074], spiral movement of source; Fig. 7A).
However, Boese fails to disclose an X-ray detector fixed to a surface.
Al-khalidy teaches an X-ray detector fixed to a surface (Fig. 1-7, detector 22 is fixed).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the scanning system of Boese with the fixed detector taught by Al-khalidy in order to improve depth resolution by improving the scanning trajectory range (Al-khalidy; [0036]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12, as best understood:
The combination of Boese and Al-khalidy discloses the tomosynthesis scanning system of Claim 10, wherein the spiral trajectory path is at least 360 degrees (Boese; Fig. 7A and 7B, spiral trajectory 24 and 27 are at least 360 degrees).
Regarding claim 13, as best understood:
The combination of Boese and Al-khalidy discloses the tomosynthesis scanning system of Claim 12, wherein the spiral trajectory path is at least 720 degrees (Boese; Fig. 7A and 7B, spiral trajectory 24 and 27 are at least 720 degrees).
Regarding claim 14, as best understood:
The combination of Boese and Al-khalidy discloses the tomosynthesis scanning system of Claim 10, wherein the robotic device moves the X-ray emitter to maintain a direct photon beam at the X-ray detector during scanning (Boese; [0045], X-ray beam always hits detector; [0074], X-ray source is moved to allow detector to register all projections).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boese (U.S. 2009/0092225) in view of Al-khalidy (U.S. 2005/0226370) as applied to claim 10 above, and further in view of Papaioannou (U.S. 2016/0278724).
Regarding claim 11, as best understood:
The combination of Boese and Al-khalidy discloses the tomosynthesis scanning system of Claim 10.
However, the combination of Boese and Al-khalidy fails to disclose further comprising a computer for controlling the robotic device.
Papaioannou teaches a computer (Fig. 1a, 190) for controlling the robotic device ([0046], control unit controls robotic array).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the scanning system of Boese with the computer taught by Papaioannou in order to improve image contrast and magnification by increasing positional accuracy (Papaioannou; [0065]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884        

/DANI FOX/Primary Examiner, Art Unit 2884